DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

Status of claims
Claims 1, 9, 17 have been amended
Claims 1-20 are pending in the instant application
Claims 1-20 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. Please see examiners response below.  

Applicants arguments:
a) Zadeh fails to describe or suggest the ‘analyzing’ feature recited in the claims. 
b) Server of Foy determines a third party edge cloud server to allocate content request, not based on analyzing state information. 
Examiners response:
a) Examiner respectfully disagrees with the applicants view of the secondary art, examiner utilized Zadeh to teach the application layer and utilizing states for events. Though Foy teaches analyzing it provides the network devices, the combination of the two is utilized to teach that Foy (devices) combined with Zadeh (State info and Application layer) teaches the limitation. 
b) Examiner again disagrees with the applicant, as the state information is provided by Foy to teach actions based on state information. Foy utilizes the teachings of Zadeh for state analysis to make decisions. Examiner maintains his rejection. 

Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foy et al. (WO2017100640A1) hereinafter Foy in view of Zadeh et al. (US20200287927A1) hereinafter Zadeh.

Regarding claim 1, 9, 17. Foy teaches a method comprising:
selecting, by the network device, a procedure that addresses the actionable event, wherein the procedure is configured by the second entity of the application service that is different from the first entity (¶0004 see The MEC server may then determine at least one third party edge cloud server to allocate to the content request based on content in the content request, and may possibly trigger the creation of an application instance in the at least one third party edge cloud server [third party edge and MEC server manage content requests ie service requests]); and
executing, by the network device, the procedure (¶0004 see enable service flows between the WTRU and at least one third party edge cloud server third party edge cloud server)
Foy teaches determining, by the network device based on the analyzing, that there is an actionable event pertaining to the execution of the application service (¶0148 see the MEC server may receive a content request (which may also be referred to herein as a service request) from a WTRU 401. The content request may be, for example, a DNS request. The MEC server may then determine at least one third party edge cloud server to allocate to the content request and if needed trigger the creation of an application service instance on the server 402 based on content in the content request) and an application device executing an application service of a second entity (¶0046 see core network 106 shown in FIG. 1C may include a mobility management entity gateway (MME) 142, a serving gateway 144, and a packet data network (PDN) gateway 146. While each of the foregoing elements are depicted as part of the core network 106, it will be appreciated that any one of these elements may be owned and/or operated by an entity other than the core network operator)
Foy does not explicitly teach executing in the network device of an application layer network of a first entity and analyzing, by a network device, state information that includes information pertaining to the application layer network of 
Zadeh however in the same field of computer networking teaches executing in the network device of an application layer network of a first entity (¶0195 The application layer 1014 represents the layer in which application software modules may be implemented. For example, applications part of application layer 1014 may be implemented as one or more client applications 110 or host applications 114 described with respect to FIG. 1 element 106) network and analyzing, by a network device, state information that includes information pertaining to an application layer network of a first entity (¶0105 see the monitoring component 112 may also monitor and collect performance data related to one or more aspects of the operational state of a client application 110 and/or client device 102. For example, a monitoring component 112 may be configured to collect device performance information by monitoring one or more client device operations, or by making calls to an operating system and/or one or more other applications executing on a client device 102 for performance information)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service management of Foy and the teachings of Zadeh for managing state information on application services to combine the teachings such that Foy can utilize the states prior to allocating services. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce falsely assigning events to providers who cannot handle them. 

Regarding claim 9 Foy teaches a network device comprising a processor (¶0035)
Regarding claim 17 Foy teaches a non-transitory computer readable storage medium storing instructions executable by a processor of a network device (¶0207 see the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor)

Regarding claim 2, 10, 18. The already combined references teach the method of claim 1, further comprising:
providing, by the network device, developmental tools to configure procedures for actionable events associated with application services that include the application service (Foy ¶0134 see the edge cloud control MEC service API may be similar to OpenStack or other cloud management APIs (tools), for example including commands to create VMs or deploy service instances); and
receiving, by the network device, a configuration of the procedure from the second entity (Foy ¶0106 see Edge cloud control service 319 may be an MEC service providing an API to MEC applications to control and receive information from edge clouds. ECC4 316, as referred to herein, may provide an interface between parent edge cloud control service 335 and edge cloud control service 319. CE 318, as referred to herein, may provide an interface between edge cloud control service 319 and control services in edge clouds 334).
Regarding claim 3, 11, 19.  The already combined references teach the method of claim 2, wherein the developmental tools include software development kits, and the configuration of the procedure includes at least one of a management function or a workflow for the application service created based on at least one of the developmental tools (Foy ¶0072 see driver for edge computing comes from the development of cloud computing itself, which leads to further integration of software development and deployment activities, as illustrated by the DevOps model of development, in order to cope with increasing system complexity. This trend, enabled by technologies like network and function virtu alization, may also be described as merging network infrastructure with the IT world, and at its core aims to reduce CAPEX and OPEX for the application provider ¶0134 see The edge cloud control MEC service API may be similar to OpenStack or other cloud management APIs (tools), for example including commands to create VMs or deploy service instances. It may also enable collection of resource usage statistics from the edge cloud (management). [application providers utilize the dev tools to provide applications on the edges]).
Regarding claim 4, 12, 20.  The already combined references teach the method of claim 2, wherein the configuration of the procedure includes at least one of a management function or a workflow of the first entity that is modified based on at least one of the developmental tools (Foy ¶0144 see third party application developers may augment an existing application with edge cloud acceleration, for example, with the authorization of the application provider. The resulting application may be deployed and used in one or both of the systems illustrated in FIGs. 2 and 3).
Regarding claim 5, 13.  The already combined references teach the method of claim 1, further comprising:
determining, by the network device, that the actionable event is an application service event and not a non-application service event (Foy ¶0158 see server may be application specific, in which case the application provider may implement any needed behavior. For example, the fallback server may deliver a low resolution video stream or other degraded application experience).
Regarding claim 6, 14.  The already combined references teach the method of claim 1, wherein the procedure pertains to autoscaling, migrating, restoring, or terminating the application service (Foy ¶0158 see . Clients may be aware of the potential reason and retry the request later. Alternatively, the fallback server may be application specific, in which case the application provider may implement any needed behavior. For example, the fallback server may deliver a low resolution video stream (autoscaled) or other degraded application experience.).
Regarding claim 7, 15.  Foy-Zadeh teach method of claim 1, further comprising:
Foy does not explicitly teach determining, by the network device after the executing, that the procedure was unsuccessful; generating, by the network device, a ticket that includes context information pertaining to the actionable event; and transmitting, by the network device, the ticket to a network device of the first entity
Zadeh however in the same field of computer networking teaches determining, by the network device after the executing, that the procedure was unsuccessful; generating, by the network device, a ticket that includes context information pertaining to the actionable event; and transmitting, by the network device, the ticket to a network device of the first entity (¶0249 see During operation, SPLUNK® IT SERVICE INTELLIGENCE™ can recognize so-called “notable events” that may indicate a service performance problem or other situation of interest. These notable events can be recognized by a “correlation search” specifying trigger criteria for a notable event: every time KPI values satisfy the criteria, the application indicates a notable event. A severity level for the notable event may also be specified. Furthermore, when trigger criteria are satisfied, the correlation search may additionally or alternatively cause a service ticket to be created in an IT service management (ITSM) system, such as a systems available from ServiceNow, Inc.).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the service management of Foy and the teachings of Zadeh for providing a ticketing service is a problem is detected to a different entity to combine the teachings such that Foy can create tickets with third party edge service providers. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce down time for clients. 

Regarding claim 8, 16.   The already combined references teach the method of claim 1, wherein the application layer network is a multi-access edge computing (MEC) network (Foy ¶0004 see a mobile edge computing (MEC) server may receive a content request from a wireless transmit/receive unit (WTRU)), and wherein the actionable event includes a degradation of the application service (Foy ¶0086 see Where creation of edge cloud service instances is requested, the client may handle a response from a fallback instance, which may or may not be application-specific. For example, it may provide a degraded experience for a limited time or may request or trigger the client application to request to wait for some time before obtaining service.).


	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449